Citation Nr: 1034589	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE
	
Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for a lower back 
condition.

The Board first considered the appeal in September 2008 and 
determined that a remand was necessary to obtain private 
treatment records related to the claimed lower back disability.  
As such, the file was transferred to the Appeals Management 
Center (AMC) in Washington, DC, and the requested development was 
attempted.  The matter is now properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran did not sustain a low back injury in service. 

3.	There were no symptoms of a chronic low back disability in 
service.  

4.	Symptoms of a low back disability have not been continuous 
since service separation.

5.	The Veteran's arthritis of the lumbar spine did not manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.

6.	There is no competent or probative evidence that relates the 
Veteran's current low back disability to an in-service injury 
or event.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and service connection for lumbar spine arthritis may 
not be presumed.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in December 2005, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for service connection for a low back condition, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and responsibilities 
under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence.  It appears 
that all known and available records relevant to the issue here 
on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to contend 
otherwise.  

VA has not provided the Veteran with a VA examination to 
determine the existence or etiology of the claimed low back 
condition.  The Board concludes that an examination is not needed 
in this case because, as discussed fully below, there is no 
probative or credible evidence establishing an in-service event, 
injury, or disease or that the current back disability may be 
otherwise related to service.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, a 
remand for additional development of the medical record pursuant 
to 38 C.F.R. § 3.159(c)(4) is not required.  Thus, the Board 
finds that VA has substantially complied with the notice and 
assistance requirements, and the Veteran is not prejudiced by a 
decision on the claim at this time.  

In September 2008, the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence.  Pursuant to the 
Board's September 2008 remand, the Veteran was provided notice 
regarding the disability rating and effective-date elements of 
his service connection claim and attempts were made to obtain 
private treatment records related to his claimed back condition 
as identified by the Veteran.  As the requested development has 
been completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  The matter was returned to the Board in August 2010.  
The Board will now turn to the merits of the Veteran's claim.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the arthritis is 
manifest to a degree of ten percent or more within one year from 
the date of separation from service.  See 38 C.F.R. § 3.307.  
 Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

The Veteran contends that he injured his back during the last 
week of basic training in November 1967, but he suffered through 
the other physical tests so that he would not "be a wash out" 
and have to go through basic training again.  He asserts that he 
reported the back pain in January 1976, but it was erroneously 
logged as "neck pain" and has suffered from chronic back pain 
since.  He testified that he did not take any medication because 
his back normally got better in approximately three days and his 
wife treated the pain with heat compresses.  However, as he has 
gotten older, it takes longer for the pain to stop, and in 
December 2006, the Veteran broke his back in a fall at work which 
has caused constant low back pain since that time.

The Veteran's service treatment records do not show any back 
problems upon entry into service.  There are no complaints or 
treatment of a lower back condition during service, and the 
separation examination noted a normal spine examination.  As 
such, there is no lower back disability noted during service.  

After separating from service, he worked as a truck driver for 
many years in civilian life.  The Veteran indicated that Mayo 
Regional Hospital would have x-rays on file regarding his back 
dated in 1976, as well as records from Dr. Underwood, his primary 
doctor after separating from service, and Dr. Stone.  He 
indicated that Drs. Underwood and Stone had left the area a long 
time ago and did not provide any contact information for either 
of them.  The Mayo Regional Hospital responded that no records 
from the previously named doctors were located and only records 
as far back as 1988 were available.  The only back-related record 
found was a CT scan dated in 2007, which detail images of the 
thorax, abdomen, and pelvis areas, not the lower back.

The evidence of record shows that the Veteran first sought 
treatment for his back in August 1999 at Reddington-Fairview 
General Hospital for a work-related back injury.  The Veteran was 
diagnosed with an acute work-related exacerbation of chronic low 
back pain, and x-rays revealed that he has degenerative disc 
disease.  Records dated in January 2007 to October 2008 show the 
Veteran has been participating in an occupational medicine 
program due to a back injury he sustained from falling off of a 
tractor trailer at work in December 2006.  In January 2007, he 
was diagnosed with a compression fracture of the lumbar vertebra, 
for which he receives Workman's Compensation.

Records dated in September 1999 to March 2000 show the Veteran 
received treatment for his back from Dr. West.

The Veteran also indicated that back x-rays were taken in April 
2004 by Dr. Rogers.  However, VA received a response stating that 
no x-rays of the Veteran's back are of record with the doctor or 
the affiliated hospital.

In a letter dated in April 2007, the Veteran's wife wrote that 
since February 1969, he has been troubled by a back injury which 
lasts three to four days.  To relieve the symptoms, she applies 
heated towels and massages his back.  The symptoms continue 
presently and occur two to three times a year.  

Because a layperson is competent to establish the presence of 
observable symptomatology, the Board finds the Veteran competent 
to state that he injured his back during the last week of basic 
training.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, 
the Board must determine if his assertions are credible.  The 
Veteran's service treatment records show no treatment or 
complaints of low back pain either before, during, or upon 
separation from service, and the Veteran did not seek treatment 
for any back condition until August 1999, over twenty years after 
separation from service.  Although the Veteran stated that he 
complained of back pain in January 1976, but it was erroneously 
logged as "neck pain, the Board finds the medical records to be 
more probative because the contemporaneous reporting shown in the 
medical record is more reliable than a recollection of actual 
events over thirty years later.  Therefore, the Board finds the 
Veteran's statement that he injured his back during the last week 
of basic training not to be credible.

The Veteran's service treatment records show no complaints or 
treatment of back pain in service.  The Board, therefore, finds 
that the Veteran did not have chronic symptoms of low back 
disability in service.

The evidence includes a 1987 medical record regarding treatment 
for a lymph node, that noted no other medical problems reported 
by the Veteran.  The evidence also shows that the Veteran did not 
make any complaints or seek any treatment for his back until 
August 1999.  The Veteran concedes that he did not seek treatment 
for his back problems during or after separating from service but 
explains that he never sought treatment from the VA because he 
did not know he was eligible for benefits.  However, evidence of 
a prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The weight of the evidence demonstrates and 
the Board finds that the Veteran did not have continuous symptoms 
of a low back disability since service separation.

The Board finds that the statement of the Veteran's wife is of 
limited probative value because she indicates that the Veteran 
was troubled by a back injury after they met in February 1969.  
She does not indicate that she had personal knowledge of the 
claimed back injury.  She does not indicate that she has any 
knowledge any continuity of symptoms after the claimed in-service 
injury.  To the extent that she attributes unspecified symptoms 
to the claimed back injury in service, there is no indication 
that she is qualitifed to identify a medical condition or render 
a medical diagnosis.  Thus, the Board finds that this statement 
is outweighed by the more probative contemporaneous evidence of 
record.  

The September 1999 Industrial Medicine Program Injury Worker 
Treatment Report notes that the Veteran reported that he had had 
back problems since he was in the military and had injured his 
back at that time.  There is no opinion contained in that 
statement relating the current back disability to service and, as 
discussed above, it has been concluded that his current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than 
more contemporaneous service treatment records and the absence of 
complaints or treatment for years after service.  As such, the 
report has not probative value.  For these reasons, the Board 
finds that the weight of the lay and medical evidence is against 
a finding of continuity of symptoms since service separation.  
 
There is no evidence of a diagnosis of arthritis within one year 
after discharge from service.  In August 1999, there is a 
notation of hypertrophic degenerative changes in the lumbar 
spine.  Therefore, the Board finds that the Veteran's arthritis 
of the lumbar spine did not manifest to a degree of ten percent 
or more within one year from the date of separation from service.

The Board finds that the preponderance of the competent and 
credible evidence demonstrates that the Veteran's back disability 
is not related to military service, did not begin during service 
or within one year of discharge from service, or is otherwise 
related to service.  Therefore, the Board finds that service 
connection for low back disability must be denied on both direct 
and presumptive bases.

ORDER

Entitlement to service connection for a low back disability is 
denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


